Exhibit 10.2 AMENDED AND RESTATED EXECUTIVE EMPLOYMENTAGREEMENT THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (" Agreement ") is entered into as of this 11th day of March, 2015 and effective January 1, 2015 (the " Effective Date "), by and between National Bankshares, Inc., a Virginia corporation (the " Company "), and F. Brad Denardo (the " Executive "). WHEREAS, the Company and the Executive entered into that certain employment agreement dated as of December 17, 2008 (the " Original Agreement "); and WHEREAS, the Company considers the availability of the Executive's services to be important to the management and conduct of the Company's business and desires to secure the continued availability of the Executive's services; and WHEREAS, the Executive is willing to continue to make his services available to the Company on the terms and subject to the conditions set forth herein; and WHEREAS, the Company and Executive now desire to amend and restate in its entirety the Original Agreement as set forth in this Agreement to reflect certain substantive changes in the terms and conditions relating to the Executive's employment, changes to the provisions regarding change of control, and to comply with applicable provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the " Code "). WHEREFORE, in consideration of the mutual covenants and agreements set forth herein, the parties agree as follows: 1. Employment and D uties . The Executive shall continue his employment by the Company as its Executive Vice President, reporting to the President and Chief Executive Officer of the Company. The Executive accepts such continued employment and agrees to perform the managerial duties and responsibilities traditionally associated with the positions of Executive Vice President. The Executive agrees to devote his time and attention on a full-time basis to the discharge of such duties and responsibilities of an executive nature as may be reasonably assigned him by the President and Chief Executive Officer and the Board of Directors (the “Board” ) of the Company. The Executive shall also serve in any position or office of an executive or management nature with one or more of the Affiliated Companies as the President and Chief Executive Officer of the Company, the Board, and the Board of Directors of any such Affiliated Company may determine in their sole discretion . The Executive may accept any elective or appointed positions or offices with any duly recognized associations or organizations whose activities or purposes are closely related to the financial services business and which the Executive reasonably believes would generate good will for the Company and its Affiliated Companies, but shall give advance notice of his intentions to do the same to the Board sufficient to allow the Board to express any potential concerns with such elected or appointed position or office. The term " Affiliated Companies " includes any company controlled by, controlling or under common control with the Company. 1 2. T erm . The term of this Agreement shall commence only at the Effective Date and shall continue for a two (2) year period, unless terminated or extended as hereinafter provided (collectively with any renewal or extended periods provided for herein, the " Term "). This Agreement shall be extended for successive one-year periods following the then-current Term unless either party notifies the other in writing at least one (1) year prior to the end of the then-current Term that the Agreement shall not be extended beyond the current Term. Notwithstanding the foregoing, provisions of this Agreement which provide for rights and/or obligations which extend beyond the Term shall be and remain in full force and effect as shall be necessary to effectuate them fully. 3. Compensation and B enefits . (a) Base Salary . Beginning on the Effective Date, the Company shall pay the Executive a base salary at the annual rate equivalent to not less than $360,000.00 (as adjusted from time to time as hereinafter provided, " Base Salary "). The Base Salary shall be paid to the Executive in accordance with established payroll practices of the Company, but not less than monthly. The Company agrees to review the Executive’s Base Salary no later than March 30 of each Company Fiscal Year commencing during the Term of this Agreement (including 2015) and to consider in good faith implementing an adjustment in the Base Salary retroactive to the beginning of the then-current Company Fiscal Year as it may deem appropriate in its sole discretion(each period from January 1 to December 31 during the Term is a " Company Fiscal Year "); provided, however, the Base Salary shall not be reduced at any time without the written consent of the Executive. (b) Annual B onus . During the Term of this Agreement, the Executive will be eligible to receive an annual bonus (" Annual Bonus ") based on the overall performance of the Company for the then-current Company Fiscal Year. The Board or a committee of the Board with the authority to act (a " Board Committee ") shall meet no later than March 30 following the end of each Company Fiscal Year, determine whether the Company’s overall performance during the Company Fiscal Year merits, in their reasonable good faith judgment (or pursuant to any written evaluation criteria adopted by the Board or a Board Committee ahead of such review period), an Annual Bonus to the Executive and, if so, the amount of such Annual Bonus. Any Annual Bonus so awarded shall be paid to the Executive prior to the end of March immediately following the Company Fiscal Year for which it is awarded (or, if earlier, no later than two and one-half (2-1/2) months after the end of the Company Fiscal Year in which the Annual Bonus becomes earned and vested for purposes of Section 409A of the Code). (c) Stock-Based Awards . In November of each year during the Term, the Board or a Board Committee will determine whether, in their reasonable good faith judgment (or pursuant to any written evaluation criteria adopted by the Board or a Board Committee ahead of such review period), to make a stock-based award (" Stock-Based Award ") to the Executive and, if so, the nature and extent of the Stock-Based Award. The Stock-Based Award, which may consist of stock options or restricted stock grants, or any combination thereof, will include such vesting and other terms and conditions as determined in the sole discretion of the Board or the Board Committee. Any Stock-Based Award so granted shall be made to the Executive by December 31 immediately following the November in which the Stock-Based Award determination is made. 2 (d) Other Compensation B enefits . Unless substantially duplicative of rights provided the Executive under this Agreement, the Executive may participate in any other annual incentive plan, executive deferred compensation plan, savings or savings opportunities and tax-qualified retirement plan made generally available in the ordinary course of business to other senior executives of the Company and its Affiliated Companies . The Board shall make a good faith determination in the exercise of its sole discretion as to whether the additional plans are substantially duplicative. All benefits under the above plans and agreements shall be payable in accordance with the terms of such plans and agreements, as amended from time to time. The Executive shall also be entitled to standard Board and Board Committee fees for the Executive's attendance at Board and Board Committee meetings of which he is a member. (e) Welfare Benefits . The Executive shall be eligible to participate in any plans, programs or benefits made generally available in the ordinary course of business to other senior executives of the Company and its Affiliated Companies, including, without limitation, group medical, dental, death, disability and life insurance, and sick leave and any other welfare benefit plans as defined in Section 3(1) of ERISA in accordance with their terms (" Welfare Plans " and the benefits provided thereunder " Welfare Benefits "). (f) Executive Benefits . The Company will pay the Executive's country club dues in a reasonable amount; the Company will provide the Executive with an appropriate automobile or automobile allowance in a reasonable amount; and the Executive shall also receive annual reimbursement for certain personal benefits, each of the foregoing as approved by the Board in its discretion and in furtherance of a proper corporate purpose. These personal benefits shall include, but not be limited to, the reasonable cost of an annual executive physical, financial planning and tax preparation, professional and community organizational memberships and activities, and seats at sporting events . In addition, the Company shall reimburse the Executive promptly, upon presentation of adequate substantiation, including receipts, for the reasonable travel, entertainment, lodging and other business expenses incurred by the Executive, including, without limitation, those expenses incurred by the Executive and his spouse in attending trade and professional association conventions, meetings and other related functions (all of the foregoing in this Section, " Executive Benefits "). The submission and payment of such benefits shall be subject to such policies regarding substantiation and proper corporate purpose as the Board may adopt and require from time to time. (g) Retirement Benefits . The Executive shall be entitled to participate in the National Bankshares Retirement Income Plan (or any successor or substitute plan or plans of the Company (" Retirement Plan ") and receive all of the benefits thereof (" Retirement Benefits ") in accordance with the terms of such plans, as amended from time to time. (h) V acation . The Executive shall be entitled to twenty-five (25) days vacation annually without loss of pay. 3 4. Termination of E mployment . Executive's employment hereunder may be terminated in the following ways: death of the Executive; Long Term Incapacity of the Executive; With Cause by the Company; Without Cause by the Company; by the Executive for Good Reason; by the Executive for Other than Good Reason; and Retirement. (a) Definitions . (i) Accrued Obligations .
